DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Acknowledgement is made of the terminal disclaimer filed and approved 11/8/21. 

Drawings
The drawings were received on 11/8/21.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Suggs on 11/16/21.

The application has been amended as follows: 
In the Claims: 
Claim 13: (Currently Amended) A method for determining an effective asphaltene inhibitor concentration for a crude oil, comprising measuring the dielectric constant of a first sample of the crude oil, the first sample having a first concentration of an asphaltene inhibitor; providing a first dielectric correction factor for the first concentration of the asphaltene inhibitor; calculating, by a computing device, a first corrected dielectric constant of the sample having the first concentration, using the first dielectric correction factor; measuring the dielectric constant of the crude oil sample, the sample having a second concentration of , wherein the first concentration is up to about 800 ppm.

Allowable Subject Matter
Claims 1-2, 4-23 are  allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The closest prior art includes: US10648939 (herein after “Hascakir’) Hascakir teaches a determination of stability of asphaltenes using dielectric constant measurements. US5420040 (herein after “Anfindsen”) Anfindsen teaches a measurement of precipitation of asphaltene in a petroleum product by measuring a conductivity and capacitance in a measuring cell with the petroleum product (conductivity and capacitance are related to dielectric constant), a second measurement later made of the same product and any change in conductivity or capacitance is assessed.
The prior art fails to teach, suggest, or make obvious:
	Claim 1: A method for determining a content of disaggregated asphaltene in an inhibited crude oil, comprising measuring the dielectric constant of a sample of the crude oil, the sample having a first concentration of an asphaltene inhibitor; providing a first dielectric correction factor for the first concentration of the asphaltene inhibitor; calculating, by a computing device, a first corrected dielectric constant of the sample having the first concentration, using the first dielectric correction factor; and determining the content of disaggregated asphaltene in the first crude oil sample, based on the first corrected dielectric constant, wherein the first concentration is up to about 800 ppm.
	Claim 8: A method for determining an asphaltene inhibition capacity of an asphaltene inhibitor for a crude oil, comprising measuring the dielectric constant of a first sample of the crude oil, the first sample having a first concentration of an asphaltene inhibitor; providing a first dielectric correction factor for the 
	Claim 13: A method for determining an effective asphaltene inhibitor concentration for a crude oil, comprising measuring the dielectric constant of a first sample of the crude oil, the first sample having a first concentration of an asphaltene inhibitor; providing a first dielectric correction factor for the first concentration of the asphaltene inhibitor; calculating, by a computing device, a first corrected dielectric constant of the sample having the first concentration, using the first dielectric correction factor; measuring the dielectric constant of the crude oil sample, the sample having a second concentration of the asphaltene inhibitor; providing a second dielectric correction factor for the second concentration of the asphaltene inhibitor; calculating, by the computing device, a second corrected dielectric constant of the sample having the second concentration, using the second dielectric correction factor; calculating, by the computing device, based on the first corrected dielectric constant and the second corrected dielectric constant, an effective concentration of the asphaltene inhibitor sufficient to provide a predetermined minimum corrected dielectric constant; or a predetermined minimum net increase in corrected dielectric constant, wherein the first concentration is up to about 800 ppm
	Claim 20: non-transitory computer-readable medium having stored thereon program instructions that when executed by a processor of a computing device, cause the computing device to perform a set of functions comprising: receiving a first dielectric constant of a first sample of a crude oil, the sample having a first concentration of an asphaltene inhibitor; calculating a first corrected dielectric constant of the first sample having the first concentration, using a first dielectric correction factor; receiving a second dielectric constant of a second sample of the crude oil, the second sample having a second concentration 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	11/16/21

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861